I do not consider the judgment entered in North Carolina to be of any greater force and effect than the assessment levied by the Commissioner of Banks. For the purposes of this action, however, it makes no difference whether the action *Page 30 
be upon the judgment or upon the assessment. Both were alleged and proved, and the action is to recover the amount of the assessment. The validity of the assessment depends upon the Commissioner having complied with the preliminary requisites as specified in the Laws of North Carolina, chapter 4 of the Laws of 1921 as amended. The record shows a prima facie case of such compliance.
The defendants had an opportunity upon the trial to meet this issue, that is, to show that the assessment was void both as to residents and non-residents, in that the Commissioner had acted without authority. This the defendants failed to do, having offered no testimony whatever. They have had their day in court. Opportunity has been given them to attack this assessment, but they have relied solely upon the failure of the plaintiff to prove insolvency of the bank, the necessity for the assessment and the pro rata share which the defendants as stockholders should pay to meet the liabilities.
I think the possession taken under the resolution of the directors and upon the closing of the bank, the action of the Commissioner thereon in levying the assessment by an order stating "that an assessment against the stockholders of the Page Trust Company, Aberdeen, North Carolina, is necessary in order to discharge the liability to general creditors," and the filing of a copy of such levy in the office of the Clerk of the Superior Court is sufficient to show in the first instance a compliance with the law. When the defendants failed to point out any particular in which the necessary procedure was not followed by the Commissioner of Banks, judgment should go against them in the courts of this State.